ORDER
This matter came before this court on November 1, 1993 pursuant to an order requiring both parties to appear and show cause why the issues raised in this appeal should not be summarily decided.
The defendant appeals from the granting of the plaintiffs cross-motion for summary judgment. The plaintiff was entitled to its commission because it produced a prospective purchaser who was ready, willing, and able to purchase at the price and terms of the seller. See Rustigian v. Celona, 478 A.2d 187, 190 (R.I.1984). We do not find merit in defendant’s arguments to the contrary. Therefore, we find that no genuine issue of material fact existed and that the plaintiff was entitled to judgment as a matter of law. See Palmisciano v. Burrillville Racing Association, 603 A.2d 317, 320 (R.I.1992) and Super.R.Civ.P. 56. After hearing the arguments of counsel and reviewing the memoranda that the parties submitted, it is the conclusion of this court that cause has not been shown.
The defendant’s appeal is therefore denied and dismissed, and the judgment of the Superior Court is affirmed.